Order entered October         , 2012




                                              In The
                                      Court of Zippeafg
                           jf iftb Militrirt of 1rexa3 at 3113atiao
                                       No. 05-12-00136-CR

                            CHERIE ROSANN JENSEN, Appellant

                                                    V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court at Law No 4
                                    Collin County, Texas
                           Trial Court Cause No. 004-82945-2011

                                             ORDER
       The Court ORDERS court reporter Claudia Webb to file, within FIFTEEN DAYS of the

date of this order, a supplemental record containing State's Exhibit nos. 1 and 2, DVDs. The

exhibits shall be filed in the proper MP4 format.




                                                         DAVID L. BRIDGES
                                                         JUSTICE